Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered October 29, 1999, convicting defendant, after a jury trial, of auto stripping in the second degree, and convicting him, upon his plea of guilty, of auto stripping in the second degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Defendant’s theft-related convictions were highly relevant to his credibility (see, People v Post, 235 AD2d 299, lv denied 90 NY2d 862). Concur— Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ.